Per Curiam :
The plaintiff was a real estate broker, and was concededly employed by the defendant to exchange certain property on Fulton street, borough of Brooklyn, for other property in the same borough. There is no dispute that the plaintiff procured a person ready, willing and able to enter into an agreement for the exchange of prop-' erty upon the terms dictated by the defendant, and the only conflict of evidence of any importance was upon the question of whether the defendant was willing to close the contract after' the work had been done. If it were material, the evidence is sufficient to support the finding of the jury, but as we look at the case the plaintiff had earned his right to a commission when he had found a person who was ready, willing and able to perform his part of the agreement upon the terms named by the defendant. If there is any conflict of evidence in this respect it is a mere quibble as to whether the defendant had agreed to all of the details, both properties being subject to mortgages, which -the case appears to assume were to be taken care of by the purchasing party in each case. The evidence is, however, that the Fulton street property was to be exchanged at an agreed valuation of $50,000; that this property was mortgaged for $30,000, and that the property offered in exchange consisted of thirty lots, valued at $500 to $1,100 each, to which was to be added $5,000 in cash. These thirty lots Were subject to a mortgage of $7,000, so that it appears that the defendant was getting about the amount agreed upon as the value of his Fulton street property. The evidence, if disputed, is sufficient to warrant the jury in finding that lie agreed to this exchange after looking over the thirty lots, and the fact that he afterward' refused to enter into a contract of exchange does not affect the plaintiff’s right to his commission. (Charles v. Cook, 88 App. Div. 81-83, and authorities there cited.)
The judgment and order appealed from should be affirmed, with costs.
All concurred.
Judgment and order of the County Court of Kings county affirmed, with costs.